DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-19 and 21-22 have been filed for review, however applicant has inadvertently omitted claim 20, see claim objection for explanation. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). 	Misnumbered claim(s) 21-22 have been renumbered 20-21.
Claim(s) 12 is objected to because of the following informalities:   	 	In particular, claim 12 has incorrect character separation and spacing, see underlined portions “wherein the UI module is further configurable to store, in the first memory ,at least one further discernible interface element for a further accessory newly associated with the vehicle”, however the .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 17 recites “the relevant module”. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-9, 11, 13, 15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (“Morgan”, US 2014/0088793 A1) in view of Namburu et al. (“Namburu”, US 2010/0222939 A1). 	1) Regarding claims 1 and 21, Morgan discloses a system for controlling operation of one or more accessories for a vehicle (¶0038 with regard to the device being controlled by the ergonomic, comfort and/or mechanical respective control circuitry (i.e., Fig. 1: elements 160, 162, 164)), the system comprising: 	a configurable user interface (UI) module (Fig. 1: I/O subsystem 124) associated with a first processor (Fig. 1: processor 120) and a first memory (Fig. 1: data storage 128), the UI module configured to receive input (¶0024), and configured to generate one or more outputs (¶0024-26), the first memory storing a respective one or more UI rules governing generation of the one or more UI module outputs (Fig. 1: user configuration settings 170), and storing a copy of a shared parameter list (Fig. 1 illustrates that the mobile communication device 100 and an in-vehicle computing system 110 comprise a respective copy of the user configuration settings 170); and 	a configurable controller module (Fig. 1: I/O subsystem 144) associated with a second processor (Fig. 1: processor 140) and a second memory (Fig. 1:data storage 146), the controller module being operable independently of the Ul module (¶0030-32) and communicatively connected to the Ul module (Fig. 1), the controller module configured to receive input (¶0032), and configured to generate one or more outputs to effect control of the one or more accessories (¶0032; ¶0038-40), the second memory storing a respective one or more controller rules governing generation of the one or more controller module outputs (Fig. 1: user configuration settings 170), and storing a copy of the shared parameter list (Fig. 1 illustrates that the mobile communication device 100 and an in-vehicle computing system 110 comprise a respective copy of the user configuration settings 170), 	each of the Ul module and the controller module being configured such that, responsive to each input, the processor of the respective module defines a state in the associated copy of the shared parameter list (Fig. ) and communicates with the other module to cause the state to be defined in the other copy of the shared parameter list (¶0047-52; Fig. 6: respective steps 606-608). 	As per the limitation wherein each rule requires at least one specific state to be present in the shared parameter list to cause generation of an associated output. 	Morgan discloses, in ¶0046, that an identifier is used to identify other vehicle configurations. 	Namburu discloses, in ¶0032-34, the concept of using and storing identification information to verify that a user is authorized to access and use user profile configurations (corresponding to a required specific state) for a vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using and storing identification information to verify that a user is authorized to access and use user profile configurations for a vehicle as taught by Namburu, into the system as taught by Morgan, with the motivation to enhance the security and control features of the system. 	As per the limitation each of the Ul module and the controller module is configured such that, responsive to each state being defined in the shared parameter list, the processor of the respective module assesses the, or each, associated rule to determine if the, or each, required state is present in the shared parameter list, and, responsive to determining the, or each, required state is present, the processor of the module effects generation of the associated output (Morgan: Fig. 7: steps 708-722). 	2) Regarding claim 2, Morgan and Namburu teach wherein the controller module is configured to receive the input responsive to at least one of: vehicle input; accessory input; and sensor input (Morgan:¶0039). 	3) Regarding claim 3, Morgan and Namburu teach wherein at least one of the one or more controller rules requires at least one state to be defined in the shared parameter list responsive to a specific accessory input (Namburu discloses, in ¶0067, using sensor input to enable user preferred settings for climate controlled system. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement receiving sensor input for a specific accessory system to enable user preferred settings, with the motivation to enhance the control features of the system). 	4) Regarding claim 4, Morgan and Namburu teach wherein the controller module is configured such that the one or more controller module outputs cause at least one of: 	initiating operation of at least one of the one or more accessories (Morgan: Fig. 7: step 716);  	ceasing operation of at least one of the one or more accessories; adjusting operation of at least one of the one or more accessories; and defining a further state in each copy of the shared parameter list. 	5) Regarding claim 6, Morgan and Namburu teach wherein the UI module is configured such that the one or more UI module outputs cause at least one of: 	communicating information to the user (Morgan: ¶0049 with regard to communicating displayed vehicle configuration settings; ¶0054 with regard to transmitting a configuration authorization signal to indicate that the mobile communication device may modify the vehicle control settings; ¶0064-66; ¶0068; ¶0097);  	controlling operation of the one or more accessories (Morgan: ¶0053-57 with reference to Figs. 6-7, particularly step 716); and  	defining a further state in each copy of the shared parameter list (Morgan: ¶0042). 	6) Regarding claim 7, Morgan and Namburu teach wherein the UI module is configured such that controlling operation of the one or more accessories comprises at least one of:  	initiating operation of at least one of the one or more accessories;  	ceasing operation of at least one of the one or more accessories; and  	adjusting operation of at least one of the one or more accessories (Morgan: ¶0042; Fig. 7: step 716). 	7) Regarding claim 8, Morgan and Namburu teach wherein the UI module is configured such that communicating information to the user comprises at least one of: 	operating a screen to display a graphic (Morgan: ¶0049; ¶0064-66; ¶0068; ¶0097); operating a light generator to emit light; operating a speaker to emit sound; and operating a haptic feedback mechanism. 	8) Regarding claim 9, Morgan and Namburu teach wherein the UI module is configured to receive the input responsive to at least one of:  	user input (Morgan: ¶0049; ¶0064-66; ¶0068; ¶0097); vehicle input; and sensor input. 	9) Regarding claim 11, Morgan and Namburu teach wherein the first memory stores at least one discernible interface element for each of the one or more accessories associated with the vehicle (Morgan: Fig. 8 with regard to the seating layout being displayed for selection), and wherein the user input is effected via the user selecting one of the interface elements (Morgan: ¶0049). 	10) Regarding claim 13, Morgan and Namburu teach wherein the, or each, discernible interface element is a graphic (Morgan: Fig. 8). 	11) Regarding claim 15, Morgan and Namburu teach wherein the Ul module is configured as an application executable by a portable personal computing device (Morgan: ¶0020-21; Fig. 8). 	12) Regarding claim 16, Morgan and Namburu teach wherein the portable personal computing device is a bespoke smartphone (Morgan: ¶0021).
 	13) Regarding claim 17, Morgan and Namburu teach wherein each of the UI module and the controller module is configured such that responsive to each state being defined in the shared parameter list, the processor of the relevant module assesses the, or each, associated rule to determine if the, or each, required state is present in the shared parameter list, and, responsive to determining that the, or each, required state is not present, the relevant module ceases or modifies generation of the associated output (Morgan illustrates, in Fig. 7: steps 706-722, that when vehicle configuration settings are modified (corresponding to defining an operational state) a priority resolution is performed (e.g., parent profile compare to a child profile settings) which involves applying the priority settings (e.g., a parent setting that is getting ready to drive after their child’s profile configuration have previously been applied), which would cease/modify the child’s profile configuration vehicle component control settings to be specific to the parent profile configuration. Which would read on the claim limitation). 	14) Regarding claim 18, as per the limitation wherein a further module, the further module being associated with a further processor and a further memory, the further module being operable independently of the UI module and the controller module and communicatively connected to at least one of the Ul module and the controller module, the further module configured to receive inputs, and configured to generate one or more outputs, the further memory storing a respective one or more rules governing generation of the one or more outputs, and storing a copy of the shared parameter list. 	Namburu discloses, in ¶0027-30; ¶0033-35, the concept of using a remote server with a processing unit coupled to a memory to enable vehicle settings/preferences to be sent to a vehicle from the server. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate , the concept of using a remote server with a processing unit coupled to a memory to enable vehicle settings/preferences to be sent to a vehicle from the server as taught by Namburu, into the system as taught by Morgan and Namburu, with the motivation to enhance the vehicle settings/preferences communications features of the system. 	15) Regarding claim 20, Morgan and Namburu teach wherein the controller module is communicatively connected to at least one of the one or more accessories (Morgan: Fig. 1).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Namburu, and in further view of Olson et al. (“Olson”, US 2015/0207240 A1). 	1) Regarding claim 5, as per the limitation wherein the controller module is further configurable to store, in the second memory, at least one further controller rule governing generation of a further output to control operation of a further accessory newly associated with the vehicle.  	Morgan discloses, in ¶0038, the concept of controlling lighting system. 	Olson discloses, in ¶0044, the known concept of integrating a new lighting accessory into a vehicle.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to provide control setting for a newly integrated lighting accessory, with the motivation to enhance the control features of the system.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Namburu, and in further view of Ricci (US 2014/0309892 A1, IDS). 	1) Regarding claim 10, as per the limitation wherein at least one of the one or more controller rules requires at least one state to be defined in the shared parameter list responsive to a specific user input. 	Namburu discloses, in ¶0034, using user profile information (corresponding to specific user input data). 	Ricci illustrates, in Figs. 12A-B, the concept of storing specific configuration data files specific to a user input. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of storing specific configuration data files specific to a user input as taught by Ricci, into the system as taught by Morgan and Namburu, with the motivation to enhance the user configuration and control features.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Namburu, and in further view of Olson and Buttolo et al. (“Buttolo”, US 2017/0072794 A1). 	1) Regarding claim 12, as per the limitation wherein the UI module is further configurable to store, in the first memory ,at least one further discernible interface element for a further accessory newly associated with the vehicle.   	Morgan discloses, in ¶0049 with reference to Fig. 8, the concept of displaying discernible interface elements (e.g., seat layout) to enable a user to input configuration settings. Morgan further discloses, in ¶0038, the concept of inputting lighting control features, which suggest that the displayed element may be other types of control system input selections. 	Olson discloses, in ¶0044, the known concept of integrating a new lighting accessory into a vehicle to enable control of the new lighting accessory.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to provide light control setting (e.g., via displayed element selectable elements, as indicated by Buttolo: ¶0042; ¶0046 with reference to Fig. 4A-B) for a newly integrated lighting accessory, with the motivation to enhance the control features of the system.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Namburu, and in further view of Brombach et al. (“Brombach”, US 2015/0309573 A1). 	1) Regarding claim 14, as per the limitation wherein the UI module is associated with and configured to operate a haptic display to display the interface elements. 	Morgan illustrates, in Fig. 8, the concept of displaying selectable settings. 	Brombach discloses, in abstract; ¶0011, the concept of using a haptic texture system across a touch screen display. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a haptic texture system across a touch screen display, into the system as taught by Morgan and Namburu, with the motivation to enhance the input features of the system.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Namburu, and in further view of Sarkar et al. (“Sarkar” US 2006/0015221 A1).
1) Regarding claim 19, as per the limitation wherein the further module is a sensor module configured to sense vehicle-based information. 	Sarkar discloses, in ¶0020, the concept of using a sensor module enable to adjust and control vehicle components based of a user preference selection stored information. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a sensor module enable to adjust and control vehicle components based of a user preference selection stored information as taught by Sarkar, into the system as taught by Morgan and Namburu, with the motivation to enhance the control features of system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20150180710 A1; US 8977408 B1; US 8977408 B1; US 11305651 B2; US 20210240783 A1; US 20150197205 A1, using user preferences/profiles to control vehicle control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684